DETAILED ACTION
	Response to Amendment
 The amendment filed on 05/24/2021 has been entered and considered by Examiner. Claims 1, 2, 4-7, 9-12, 14, 15, and 19 are presented for examination. This Action is made FINAL.
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zavoli et al. (US Pub. 20090228204 A1).
	For claims 1, Zavoli disclose a method for determining a geographical location and orientation of a vehicle travelling through a road network (fig. 1, 3, 5, 7, 9; [0044], “the vehicle position determination logic receives input from each of the sensors, and other components, to calculate an accurate position (and bearing if desired) for the vehicle, relative to the coordinate system of the digital map”), the method comprising: 
obtaining, from one or more cameras associated with the vehicle travelling through the road network, a sequence of images reflecting an environment of the road network on which the ([0016], “In some embodiments, a camera or sensor in the car can be used to produce, dynamically in real time, images of the vicinity of the vehicle”), 
wherein each of the images has an associated camera location at which the image was recorded ([0050], “The navigation system can also estimate a current heading, and hence define the position and heading of the scene that is built up by the sensor”), 
wherein one or more of the camera locations are different [0082]; 
generating, using at least some of the obtained images and the associated camera locations (fig. 1-10; [0048], “The sensed scene is then compared with a corresponding map­specified 2D or 3D scene or sequence of scenes, as retrieved from the map database”), 
a local map representation representing an area of the road network on which the vehicle is travelling (fig. 3, 5, 7, 9; [0015], “an embodiment uses object characterization, a system is provided which (a) extracts raw object data from the sensor­gathered or raw data; (b) extracts characteristics from those raw objects”); 
comparing the generated local map representation with a section of a reference map (fig. 3, 5, 7, 9; [0015], “... and (c) compares those characteristics with the characteristics that are stored in the map to help provide a more accurate estimate of the vehicle position”), 
the reference map section covering the area of the road network on which the vehicle is travelling (fig. 3, 5, 7, 9; [0056], “If the system knows the type of sensor(s) in the vehicle, the location of the sensor on the vehicle (for example its height above ground, and its orientation with respect to center front and level of the vehicle), and the location and orientation estimates of the vehicle, then it can compute a scene of the objects contained in the map that serves to replicate the scene captured by the sensor in the vehicle. The scenes (including the objects) from the two sources can be placed in the same coordinate reference system for comparison or matching purposes"; claim 2, "estimating the vehicle's position and orientation together with an estimate of the accuracy of that positional estimate; and retrieving from the map database object data for any objects that fall within the accuracy estimate centered on the estimated object position”); and 
determining, based on the comparison, the geographical location and orientation of the vehicle within the road network ([0084], “If there is one, then accept this as the sensor-matched object. Pass its coordinates, characteristics and attribution along to the application requesting such information for example to update/refine the vehicle's position and orientation”).

For claim 15, Zavoli disclose a system comprising one or more processors and a memory, one or more processors being arranged to: 
obtain, from one or more cameras associated with the vehicle travelling through the road network ([0016], “In some embodiments, a camera or sensor in the car can be used to produce, dynamically in real time, images of the vicinity of the vehicle”), 
a sequence of images reflecting the environment of the road network on which the vehicle is travelling ([0016], “In some embodiments, a camera or sensor in the car can be used to produce, dynamically in real time, images of the vicinity of the vehicle”), 
wherein each of the images has an associated camera location at which the image was recorded ([0050], “The navigation system can also estimate a current heading, and hence define the position and heading of the scene that is built up by the sensor”); 
generate, using at least some of the obtained images and the associated camera locations (fig. 1-10; [0048], “The sensed scene is then compared with a corresponding map­specified 2D or 3D scene or sequence of scenes, as retrieved from the map database”), 
fig. 3, 5, 7, 9; [0015], “an embodiment uses object characterization, a system is provided which (a) extracts raw object data from the sensor­gathered or raw data; (b) extracts characteristics from those raw objects”);
 compare the generated local map representation with a section of a reference map extracted from a map repository (fig. 3, 5, 7, 9; [0015], “... and (c) compares those characteristics with the characteristics that are stored in the map to help provide a more accurate estimate of the vehicle position”), 
the reference map section covering the area of the road network on which the vehicle is travelling (fig. 3, 5, 7, 9; [0056], “If the system knows the type of sensor(s) in the vehicle, the location of the sensor on the vehicle (for example its height above ground, and its orientation with respect to center front and level of the vehicle), and the location and orientation estimates of the vehicle, then it can compute a scene of the objects contained in the map that serves to replicate the scene captured by the sensor in the vehicle. The scenes (including the objects) from the two sources can be placed in the same coordinate reference system for comparison or matching purposes"; claim 2, "estimating the vehicle's position and orientation together with an estimate of the accuracy of that positional estimate; and retrieving from the map database object data for any objects that fall within the accuracy estimate centered on the estimated object position”); and; 
determine, based on the comparison, the geographical location and orientation of the vehicle within the road network ([0084], “If there is one, then accept this as the sensor-matched object. Pass its coordinates, characteristics and attribution along to the application requesting such information for example to update/refine the vehicle's position and orientation”).

For claim 19, Zavoli disclose a non-transitory computer readable medium comprising instructions which, when executed by a computing device comprising one or more processors, cause the computing device to operate according to the method of claim 1 [0124, 0032].

	For claim 4, Zavoli disclose determining a relative camera location for the at least some of the images used to generate the local map representation relative to a reference image (fig. 3, 5, 7, 9; [0015], “... and (c) compares those characteristics with the characteristics that are stored in the map to help provide a more accurate estimate of the vehicle position”), optionally wherein the reference image is the first image in the sequence of images (fig. 3, 5, 7, 9; [0015], “... and (c) compares those characteristics with the characteristics that are stored in the map to help provide a more accurate estimate of the vehicle position”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zavoli et al. (US Pub. 20090228204 A1) in view of Goto et al.  (US Pub. 20160282127 A1).

For claim 2, Zavoli disclose all limitation this claim depends on.

Goto discloses identifying, based on the comparison, one or more errors in the reference map section ([0016], “According to a third aspect of the invention, an information processing device is configured including: a difference registration unit that associates (A) difference information indicating a difference between (a) at least one of surrounding environment information generated from external environment information indicating an environment of surroundings of a moving object. .. and (b) map data, the difference information being generated according ... an identification result for a travelling position of the moving object on the map data identified from the external environment information and the map data, with (BJ position information indicating at least one of a position of the moving object or the travelling position, and stores the associated information in a difference database; and an update information setting unit that, for each item of the position information, sets information indicating whether or not the map data, which is associated with the item of position information, is to be updated, based on the difference information associated with the position information stored in the difference database”); and 
providing, when one or more errors are identified, the local map representation, or data indicative of the local map representation, to a remote server for updating the reference map section and/or generating a new reference map section (fig. 1, server (14); [0055], “The server 14 receives error information transmitted from the on-board device 12, and updates a map database according to the error information”).
Since, all are analogous arts addressing image information use in a imaging system; Therefore, it would have been obvious before the effective filing date of the claimed invention to . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zavoli et al. (US Pub. 20090228204 A1) in view of Kluckner et al.  (US Pub. 20180174311 A1).

For claim 5, Zavoli disclose all limitation this claim depends on.
But Zavoli doesn’t explicitly teach the following limitation taught by Kluckner.
Kluckner discloses performing a pixel wise semantic segmentation on the images, wherein the result of the pixel wise semantic segmentation is that for each of the images each pixel is allocated an object class or object class vector indicating a probability of each object class for that pixel [0011, 0027].
Since, all are analogous arts addressing image information use in a imaging system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zavoli and Kluckner to ensure 3D image construction data to improve image processing. 

Claims 6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zavoli et al. (US Pub. 20090228204 A1) in view of Shashua et al.  (US Pub. 20170010108 A1).
For claim 6, Zavoli disclose all limitation this claim depends on.
But Zavoli doesn’t explicitly teach the following limitation taught by Shashua.
Shashua dislcoses processing at least some of the images to detect one or more landmark objects, and generating a landmark observation for inclusion into the local map representation using the detected one or more landmark objects [0493], ("The vehicles may communicate with a 
Since, all are analogous arts addressing image information use in an imaging system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zavoli and Shashua to ensure landmark recognition can be utilized to improve image processing speed. 


For claim 11, Zavoli disclose all limitation this claim depends on.
But Zavoli doesn’t explicitly teach the following limitation taught by Shashua.
Shashua discloses processing at least some of the images to detect one or more lane marking objects, and generating a lane marking observation for inclusion into the local map representation using the detected one or more lane marking objects ([0493], "The vehicles may communicate with a central server (e.g., server 1230) that maintains an up- to-date map including these visual landmarks connected to other significant geometric and semantic information (e.g. lane structure, type and position of road signs, type and position of road marks, shape of nearby drivable ground area delineated by the position of physical obstacles, shape of previously driven vehicle path when controlled by human driver, etc.). The total amount of data that may be communicated between the central server and vehicles per length of road is small, both in the mapping and localization phases".) See motivation to combine the references from the above. 

For claim 14, Zavoli disclose all limitation this claim depends on.
But Zavoli doesn’t explicitly teach the following limitation taught by Shashua.
Shashua discloses processing the plurality of images to generate an image of the area of the road network within which the vehicle is travelling for inclusion into the local map representation, wherein the image of the area of the road network is determined by projecting a plurality of different images into a three-dimensional coordinate frame using visual odometry D5, ([0570], "When the GPS signal is weak, the location and distance between landmarks may be based primarily on odometry (e.g., based on images and/or inertial sensors and speedometer)". See motivation to combine the references from the above.


Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zavoli et al. (US Pub. 20090228204 A1) in view of Applicant’s Admitted Prior Art (AAPA), Peyraud ET AL: "Collaborative Methods for Real­Ti me Localization in Urban Centers", herein AAPA.

For claim 7, Zavoli disclose all limitation this claim depends on.
But Zavoli doesn’t explicitly teach the following limitation taught by AAPA.
AAPA discloses processing at least some of the images to detect one or more landmark objects within the images, wherein the landmark objects represent landmarks in the environment of the road network (abstract, fig. 6, 4.1 Building the georeferenced visual landmark database); 
(abstract, fig. 6, 4.1 Building the georeferenced visual landmark database); 
generating, for each landmark object detected in each image of the sequence of images, a representation of the landmark object in a three- dimensional coordinate space (abstract, fig. 6, 4.1 Building the georeferenced visual landmark database); 
determining a set of three-dimensional representations generated from different images that correspond to the same landmark in the environment (abstract, fig. 6, 4.1 Building the georeferenced visual landmark database); and 
generating, from the determined set of three dimensional representations, data indicative of the landmark in the environment represented by the set of three dimensional representations
(abstract, fig. 6, 4.1 Building the georeferenced visual landmark database). 
Since, all are analogous arts addressing image information use in an imaging system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zavoli and APAA to ensure landmark recognition can be utilized to improve image processing speed. 

	For claim 9, AAPA discloses the data indicative of the landmark includes information indicative of a position and orientation of the landmark in the environment (abstract, fig. 6, 4.1 Building the georeferenced visual landmark database). See motivation to combine the references from the above.

For claim 10, AAPA discloses fusing the three-dimensional representations in each set to determine a two- dimensional contour of the landmark and/or to generate a reconstruction of the landmark in the coordinate space (fig. 3, "Visual landmark map (top view, vehicle poses in black, visual landmarks in blue). Left side: after partial bundle adjustment (only the angles are optimized), right side: full bundle adjustment (six degrees of freedom for each pose). On the right building fa9ades are more clearly defined, indicating a more accurate 3D reconstruction”).
See motivation to combine the references from the above.
Allowable Subject Matter
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US 20120148162 A1; US 20140037198 A1; 20160379371 A1

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 
	With regard to the references failing to teach every element recited in the independent claims; the Examiner respectfully disagrees with the arguments by the Applicant. Even though, 
With regards to the argument for the limitation “…generating, using at least some of the obtained images and the associated camera locations, a local map representation representing an area of the road network on which the vehicle is travelling …” the Examiner asserts that Zavoli disclose “… a camera or sensor in the car can be used to produce, dynamically in real time, images of the vicinity of the vehicle. Using direct sensor/object matching techniques map and object information can then be retrieved from a map database, and superimposed on those images for viewing by the driver, including accurately defining the orientation or the platform so that the alignment of the map data and the image data is accurate…. once the navigation system is sensor-matched to objects in the vicinity, these objects may be displayed accurately on a map display as icons that help the driver as he/she navigates the roads….” [0016]; and  “… objects extracted from sensor data such as … camera can be superimposed onto a 3D object scene as constructed from the objects in the map database.…. In accordance with an embodiment, the object can be detected or extracted as a polygon or simple 3D solid object. Each of a plurality of objects are also stored in the map database 142 as raw sensor data…” [0067].

With regards to the argument for the limitation “… obtaining, from one or more cameras associated with the vehicle travelling through the road network, a sequence of images reflecting an environment of the road network on which the vehicle is travelling…”, the Examiner asserts that Zavoli disclose“… a camera or sensor in the car can be used to produce, dynamically in real time, images of the vicinity of the vehicle. Using direct sensor/object matching techniques map and object information can then be retrieved from a map database, and superimposed on those images for viewing by the driver, including accurately defining the orientation or the platform so that the alignment of the map data and the image data is accurate…. once the navigation system is sensor-matched to objects in the vicinity, these objects may be displayed accurately on a map display as icons that help the driver as he/she navigates the roads….” [0016]; and  “… objects extracted from sensor data such as … camera can be superimposed onto a 3D object scene as constructed from the objects in the map database.…. In accordance with an embodiment, the object can be detected or extracted as a polygon or simple 3D solid object. Each of a plurality of objects are also stored in the map database 142 as raw sensor data…” [0067].

	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	ARUGING ABOUT HINDSIGHT REASONING
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642